Registration No. 33-59474 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 POST-EFFECTIVE AMENDMENT NO. 117 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 PRINCIPAL FUNDS, INC. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) Telephone Number (515) 248-3842 Copy to: MICHAEL D. ROUGHTON JOHN W. BLOUCH, Esq. The Principal Financial Group Drinker Biddle & Reath, LLP Des Moines, Iowa 50392 1treet, N.W. Washington, DC 20005-1209 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) XX_ immediately upon filing pursuant to paragraph (b) of Rule 485 on (date), pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box:) This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This filing relates only to the Series in the Registrant's Class A, Class B, Class C, and Class P shares prospectus, Institutional Class prospectus, Class J prospectus, and Class R-1, Class R-2, Class R-3, Class R-4, and Class R-5 prospectus, all dated July 17, 2012, and is filed for the purpose of submitting interactive data files. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized in the City of Des Moines and State of Iowa, on the 30th day of July, 2012. Principal Funds, Inc. (Registrant) /s/ N. M. Everett N. M. Everett President, Chief Executive Officer and Director Attest: /s/ Beth Wilson Beth Wilson Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Chairman of the Board July 30, 2012 R. C. Eucher /s/ N. M. Everett President, Chief Executive July 30, 2012 N. M. Everett Officer and Director (Principal Executive Officer) /s/ L. A. Rasmussen Vice President, Controller and July 30, 2012 L. A. Rasmussen Chief Financial Office (Principal Financial Officer and Controller) /s/ M. J. Beer Executive Vice President July 30, 2012 M. J. Beer and Director (E. Ballantine)* Director July 30, 2012 E. Ballantine (L. T. Barnes)* Director July 30, 2012 L. T. Barnes (K. Blake)* Director July 30, 2012 K. Blake (C. Damos)* Director July 30, 2012 C. Damos (R. W. Gilbert)* Director July 30, 2012 R. W. Gilbert (M. A. Grimmett)* Director July 30, 2012 M. A. Grimmett (F. S. Hirsch)* Director July 30, 2012 F. S. Hirsch (T. Huang)* Director July 30, 2012 T. Huang (W. C. Kimball)* Director July 30, 2012 W. C. Kimball (B. A. Lukavsky)* Director July 30, 2012 B. A. Lukavsky (D. Pavelich)* Director July 30, 2012 D. Pavelich /s/ M. J. Beer By M. J. Beer Executive Vice President and Director * Pursuant to Powers of Attorney Previously filed Exhibit No. Exhibits Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculations Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Document Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Document Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
